This appeal is from an order entered in open court on June 18 of 1937, by the judge of the Eightieth district court of Harris county, after a full hearing of all evidence, pleadings, and arguments of counsel presented or tendered by all three of the several parties thereto — that is, plaintiff, Henke  Pillot, Inc., the intervener, Henke Pillot Meat Cutters' Association, a voluntary organization pursuant to written articles for such purpose executed on June 4 of 1937, and the defendant, Meat Cutters' Union, Local No. 408 — wherein the appellants here, who respectively were such plaintiff and intervener below, were each refused a temporary injunction they severally sought against the defendant, the appellee in this *Page 1084 
court, restraining them from picketing Henke  Pillot's places of business in the city of Houston, distributing handbills, and making verbal representations thereabout, from in any manner interfering with the conduct of that company's business, or from interfering with its employment of the members of intervener association.
In the decree evidentiary of such action, there appears this finding and recitation: "The court, having heard the evidence, pleadings and argument of counsel, finds that there was and is a valid dispute and controversy between the parties and is of the opinion that said applications of plaintiff and intervenor for a temporary injunction should be in all things denied."
Upon the appeal it becomes manifest that the quoted recitation merely meant to reflect a finding that there was then a dispute and controversy only between the Henke-Pillot Company and the appellee, Union, Local No. 408, over the discharge of four of the former's employees who had joined, or at least filed application for membership in, the latter, not that there had been any three-cornered dispute between all the parties hereto; indeed, all the parties to the appeal so treat the matter, none of them contending that the intervener before this trial had been, or then was, in any such dispute either with the Henke-Pillot Company or with the appellee, Union, Local No. 408; wherefore this court, after careful consideration of the record, aided as it has been by the able briefs and arguments of counsel for all three parties, has concluded that, consonant with the principle applied in the somewhat similar case of International Association v. Federated Association, 109 S.W.2d 301, decided by this court July 22 of 1937, the learned trial court's order should be affirmed as affects the Henke-Pillot Company, but reversed as concerns the intervener, in the main upon these considerations:
First. Since Henke-Pillot Company grounded its application for the writ upon averments to the effect that it employed a total of 22 meatcutters in its four stores, that there neither was nor had been any such dispute or controversy between it and any of them — rather that its relation with all of them was and had been an amicable one of complete understanding — and since no strike was either in effect or had been declared between it and any of its employees arising out of any such disagreement or controversy between them, it is obvious that the trial court's finding determines the matters of fact so depended upon adversely to it; if, therefore, there was sufficient support in the evidence therefor, it follows that, as to such appellant, the adverse order merely properly preserved the status quo of the controversy between it and the appellee union until the trial thereof on the merits, and this court, after studying the statement of facts, is unable to say there was any lack of such support; in other words, there was testimony that would have justified the court in further specifically finding: (1) That Henke-Pillot Company discharged four of its former employees after learning that they had joined, or at least made application to join, the appellee union, and solely because of that fact, rather than — as it claimed — because their services to it had become unsatisfactory, for which reason it had discharged them before learning of their connection with the appellee; (2) that after such four employees had become so connected with the appellee union and the latter had undertaken to negotiate with the appellant company for an adjustment of claimed differences (inclusive of the privilege of being members of appellee labor union) between them and their former employer, the latter had declined to either so treat or to reinstate such discharged employees; (3) that thereupon the appellee union — after giving it due notice — had, on account thereof both voted a strike against it, and without acts or threats of violence, or otherwise in an unlawful manner, peacefully picketed its premises as a protest against that action, in connection therewith having informed the company that it would call off such strike and picketing immediately, if and when appellant should reinstate such four discharged employees; (4) that Henke  Pillot Company declined such proffer, mainly for the assigned reason that, as the appellee did not have 51 per cent. of its meatcutting employees, the company would refuse to treat with that union at all, whereupon the complained of picketing was instituted.
As the learned trial court will be deemed to have made in substance these just enumerated additional findings, if needful in support of its judgment — the evidence being there from which to have drawn them — it will not only be deemed to have done so, but further, under our *Page 1085 
authorities, it would not have abused a sound judicial discretion in refusing the appellant company the coveted writ on account thereof. International Association v. Federated Association, supra, and authorities therein cited; National Labor Relations Board v. Jones 
Laughlin Corporation, 301 U.S. 1, 57 S. Ct. 615, 625, 81 L. Ed. 893, 108 A.L.R. 1352.
Second. As concerns appellant Association, however, a materially differing and conclusively established state of facts existed; a large majority of the company's meatcutting employees had independently organized it, after the disaffection of the four of their former number who had so become connected with the appellee, as a voluntary labor organization within the purview of R.S. art. 5152; as such an association, and without any procurement or domination on the company's part, they had made with it by word of mouth a new and mutually satisfactory employment agreement, which they were in the process of harmoniously carrying out, not being parties to nor concerned with the differences between the other parties hereto, when this complained of picketing was visited upon it.
In such circumstances the intervener association was entitled to the protection of a court of equity against such an unwarranted interference with its peaceful contractual relationship with its employer. National Labor Relations Board v. Jones  Laughlin Corporation, 301 U.S. 1, 57 S. Ct. 615, 625, 81 L. Ed. 893, 108 A.L.R. 1352; 25 Tex.Jur. pp. 30-43, inclusive, Title "Interference."
Pursuant to these conclusions, the judgment as to the appellant company will be affirmed, but, as affects the appellant intervener, will be reversed, with instructions to the trial court to so amend the same — in accordance with the intervener's prayer — as will fully protect it against the complained of acts of the appellee in the possession, enjoyment, and execution of its employment agreement with the appellant company.
Affirmed in part and reversed and remanded in part, Chief Justice PLEASANTS concurring in the reversal and remanding, but reserving the right to dissent from the affrmance in part.